Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Information Disclosure Statements filed on 2/10/2021 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  

	
In summary, Claims 1-4, 7, 9, 13, 16-19, 30, 32, 34, 36, 48, 51, 53-57 are allowed. 
Claims 5-6, 8, 10-12, 14-15, 20-29, 31, 33, 35, 37-47, 49-50, 52 have been previously canceled by the applicant. 

Reasons for allowance: 
The amendments and/or cancelations of claims on 2/10/2021 by applicant overcame all the previous rejections by the examiner, in this case, the scope of enablement.  
The genetically modified soybean plant comprising the particular combination of the sequences as claimed is not taught in the art.  In addition, the specification provides examples of using the combination to achieve the claimed results. 
Terminal Disclaimer against application 14235435 was approved 3/23/2020.  
See notice of allowance of 4/2/2020.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662